Citation Nr: 0936731	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a spine disability.  

2.  Entitlement to service connection for pre-syncopal 
episodes (with seizures, headaches, and blackouts).  

3.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD, 
presyncopal episodes, and degenerative arthritis of the 
cervical spine.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  In 
December 2005, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  

This appeal was initially presented to the Board in March 
2006, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD and for pre-
syncopal episodes, both claimed as secondary to a sexual 
assault in service.  These issues were originally remanded by 
the Board in March 2006 for further development, to include 
obtaining medical opinions regarding the plausibility of the 
Veteran's reported stressor, as well as the etiology of his 
PTSD.  Upon review of the development actions completed on 
remand, the Board must conclude that there was a failure to 
substantially comply with the Board's remand order, and these 
issues must be again remanded for further development.  A 
remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Specifically, the Board requested that the Veteran's claims 
file be presented to an appropriate medical expert to 
determine if behavior changes noted in the record were 
indicative of an in-service personal assault.  The RO was 
also ordered to procure a medical opinion regarding whether a 
current diagnosis of PTSD was warranted, and whether such a 
disorder was related to an in-service stressor event.  The 
Board in its March 2006 remand cited several aspects of the 
record during the Veteran's military service, such as four 
nonjudicial punishments, a statement from the Veteran's 
father indicating the Veteran threatened suicide during 
military service, and the sudden onset of pre-syncopal 
episodes, as suggestive of a possible traumatic event causing 
behavioral changes.  In rendering these opinions, VA medical 
examiners were requested to provide a "complete rationale" 
for "any opinion expressed".  While the Veteran was 
afforded an October 2008 VA psychiatric examination, the 
examiner concluded "[t]here is no objective data to support 
a personal/sexual assault was committed found in the claims 
file."  The examiner did not otherwise elaborate on this 
conclusion or discuss the evidence cited by the Board within 
the March 2006 remand.  Therefore, the Board is forced to 
find the October 2008 examination report inadequate and not 
in substantial compliance with its remand order.  Return of 
these issues to the RO for further development is therefore 
required.  Id.  

As noted in the prior remand, the Veteran has claimed that 
his military duty performance displayed a drastic decline 
after his reported personal assault.  To support this claim, 
he has submitted a copy of a certificate awarding him the 
Honor Graduate Award of his class at Advanced Individual 
Training (AIT) in May 1975.  Thereafter, his service 
personnel records contain four citations for nonjudicial 
punishment beginning in July 1976 for infractions to include 
absence from his place of duty, failing to obey a lawful 
order, and wrongfully appropriating a military vehicle.  His 
father has submitted a written statement indicating that the 
Veteran had threatened suicide during his active service, 
although the reason given by the Veteran at the time 
concerned his girlfriend.  In addition, the Veteran began to 
complain of severe headaches, blackouts, dizziness, loss of 
consciousness, and jerking in his extremities in service 
outpatient records beginning in May 1977.  

On remand, the RO/AMC must again seek a psychiatric opinion 
on whether this documented behavior is consistent with the 
occurrence of an in-service personal assault.  In addition, a 
medical opinion should be obtained on whether the Veteran 
currently suffers with PTSD and whether this disorder is 
etiologically related to his claimed in-service stressor.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); see Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas 
v. Principi, 18 Vet. App. 512, 518 (2004) (The duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.).  

The Veteran also seeks service connection for a cervical 
spine disability.  In February 1976 during military service, 
he was seen for residuals of a recent motorcycle accident.  
He complained of pain on the right side, over the thorax and 
rib cage.  He denied any headaches or neck pain.  Chest X-
rays revealed no fractures, and he was sent home.  In July 
1976, the Veteran was again seen for upper back pain of a 
day's duration.  Physical examination was negative for 
swelling of the scapular area bilaterally, and a muscle 
strain was diagnosed.  He was given pain medication and told 
to use heat on the affected area.  On service separation 
examination in July 1978, no abnormality of the spine or neck 
was noted, and on a concurrent report of medical history, the 
Veteran denied any history of recurrent back pain.  

Subsequent to service, the medical record does not reflect 
diagnosis of or treatment for a spine or upper back 
disability for many years.  However, in August 2000, he 
sought medical treatment for pain of the thoracic spine.  An 
August 2000 MRI confirmed disc herniation at T8-9 and T9-10.  
In a September 2000 clinical notation, a private physician 
suggested the Veteran's disc herniation and elevation of the 
left rib cage was the result of the Veteran's motor vehicle 
accident during military service.  The examiner based this 
opinion on review of the Veteran's service treatment records 
and photographs submitted by the Veteran.  However, the 
examiner did not discuss the gap in the treatment record 
between the Veteran's February 1976 motor vehicle accident 
and the August 2000 diagnosis of disc herniation.  
Nevertheless, the evidentiary record is sufficient to require 
VA to obtain a medical opinion regarding the etiology of this 
current disorder.  VA is obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  

The issues as developed are entitlement to service connection 
for PTSD and a cervical spine disorder.   In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that "multiple 
medical diagnoses or diagnoses that differ from the claimed 
condition do not necessarily represent wholly separate 
claims," and that because a lay claimant is only competent to 
report symptoms and not diagnoses, VA must consider the claim 
for disabilities reasonably raised by the description of the 
claimant's symptoms. Clemons, 23 Vet. App. at 6-7.

Such is the case here.  As discussed above, the evidence of 
record contains diagnoses of psychiatric disorders other than 
PTSD and orthopedic disorders to include the thoracic spine.  
As indicated under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the AMC/RO has not yet adjudicated this claim so 
broadly as to incorporate psychiatric diagnoses other than 
PTSD.  Further, additional opinion is required for the 
psychiatric as well as the orthopedic aspects of this case.  
As such, the issues have been characterized as shown on the 
title page of this decision.  
  
As discussed above, the Board is remanding for development 
the issue of service connection for PTSD.  The Veteran has 
contended that his current pre-syncopal episodes are related 
to his PTSD, and a VA medical opinion of March 2001 appears 
to support this contention.  As adjudication of the pre-
syncopal episodes are inextricably intertwined with the 
determination on whether PTSD is service-connected, the Board 
will hold this issue in abeyance until development of the 
PTSD claim has been completed.  See Hoyer v. Derwinski, 1 
Vet. App. 208, 209-10 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to the 
appropriate healthcare professional in 
order to determine if there is evidence of 
behavior changes that indicate the 
occurrence of an in-service stressor.  In 
this regard, the following history and 
instructions should be provided to the 
reviewer:  

The Veteran has alleged that sometime 
after arriving at Ft. Bliss, Texas in May 
1975 he was subjected to a personal/sexual 
assault, date unknown.  The Veteran claims 
that he was bound, gagged, suffocated, and 
then presumably hit in the head resulting 
in him being unconscious.  He has 
acknowledged that he did not report this 
assault to his military superiors or 
healthcare providers.  The Veteran has 
argued that his in-service performance 
substantially decreased after this 
assault.  He also claims that he developed 
an osseous lesion of the cranium, 
blackouts, headaches, seizures, and 
jerking in his extremities as a result of 
this assault.  At his hearing in December 
2005, the Veteran noted that he had called 
home during his military service and 
threatened to commit suicide.  He told his 
parents his problems were due to his 
separation from his girlfriend, but 
testified he used this reason because he 
could not bring himself to inform them of 
his sexual assault.  

The Veteran's psychiatric evaluation on 
his entrance examination of November 1974 
was marked normal.  He did not report any 
prior medical history of psychiatric 
problems or symptoms.  He graduated from 
his Advanced Individual Training (AIT) in 
May 1975 as an honor graduate.  He was 
stationed at Ft. Bliss, Texas in May 1975.  
Subsequent to this assignment, he received 
the following military nonjudicial 
punishments: 1) in July 1976 for failing 
to obey a lawful order and being absent 
from his place of duty, 2) in April 1977 
for wrongfully appropriating the use of a 
military vehicle, 3) in June 1977 for 
being absent from his place of duty, and 
4) in February 1978 for being absent from 
his place of duty.  The service medical 
records indicate that in February 1976 the 
Veteran was involved in a motorcycle 
accident.  No head injury was reported or 
diagnosed. Starting in May 1977 he 
complained of general malaise, sore 
throat, and severe right-sided headaches.  
The assessments were to rule out 
tonsillitis, and strep throat.  In January 
1978, the Veteran complained of loss of 
consciousness, blackouts, dizziness, and 
jerking in his extremities.  These had 
reportedly first occurred six months prior 
to January 1978.  A military neurology 
examination in January 1978 noted that the 
Veteran was somewhat reticent.  An 
electroencephalogram (EEG) and 
computerized tomography (CT) of his brain 
were reported to be normal.  A skull X-ray 
noted an area of increased density just 
superior to the orbital roof, which was 
possibly an irregular calvarial 
ossification or possible sphenoid 
osteochondroma.  The impressions included 
history of "odd spells" (to rule out 
"C.O.," migraine, and conversion or 
secondary gain), and osseous lesion of the 
cranium.  In a letter dated in November 
2005, the Veteran's father reported that 
during the period his son suffered with 
blackouts he had also called home and 
threatened to commit suicide.  The father 
indicated that the Veteran claimed his 
problems were "over a girl."  At his 
separation examination in July 1978, the 
Veteran did not report any prior history 
of a psychiatric disorder.  However, he 
did report a fainting spell every three to 
four months.  On examination, his 
psychiatric evaluation was reported to be 
normal.  

The post-service VA medical records 
indicate that the Veteran started to 
receive psychiatric treatment beginning in 
the late 1990s.  His assessments and 
diagnoses include alcohol and cannabis 
abuse/dependence, major depressive 
disorder, depressive disorder, not 
otherwise specified (NOS), personality 
disorder NOS, dissociative features, 
somatization, and PTSD.  It appears that 
the PTSD was associated with the Veteran's 
reported personal/sexual assault during 
active service.  However, the Veteran 
reported in February 2001 that he and his 
brother were physically abused by their 
parents at the ages of 8 and 9 when they 
were beaten with belts.  He reported that 
his alcohol use began prior to military 
service at the age of 16 and that his 
cannabis use began during his active 
service period.  The Veteran also reported 
that both his mother and brother had been 
diagnosed with schizophrenia.  VA brain 
magnetic resonance image (MRI) of December 
2000 and a VA neurology examiner of March 
2001 have ruled out the existence of 
epilepsy/seizures.  The March 2001 
examiner appears to associate the pre- 
syncopal episodes to a cardiovascular 
source related to the Veteran's PTSD.  

The healthcare professional should review 
the evidence in the claims file and 
provide an opinion on whether any in- 
service contemporaneous behavior changes 
or related evidence, such as the onset of 
pre-syncopal episodes, indicate that a 
personal/sexual assault had been 
committed.  The reviewer must specifically 
discuss the above-cited events, and 
whether they are sufficient to suggest a 
traumatic stressor event was experienced 
during military service.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  
The report should be associated with the 
Veteran's claims folder.  

2.  After the above development has been 
completed and all evidence received 
associated with the claims file, make a 
written determination on whether any 
alleged or other in-service stressor has 
been corroborated by the evidence of 
record and provide the psychiatric 
examiner (conducting the examination 
requested below) with an itemized list of 
these verified stressors.  

3.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination 
conducted, if possible, by an examiner 
other than the one who examined the 
Veteran in October 2008.  The purpose of 
this examination is to determine the 
existence and etiology of the Veteran's 
current PTSD or other psychiatric 
disorder.  The claims folder must be sent 
to the examiner for review.  A copy of 
this remand must also be provided to the 
examiner.  Provide the examiner with the 
following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  In 
addition, the examiner should review the 
Board's discussion of the Veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.  

The Veteran has reported an alleged in-
service sexual/personal assault occurred 
sometime after May 1975.  Accompanying 
these instructions should be a 
determination of what stressor has been 
verified by the record.  

Initially, the examiner must determine 
whether the Veteran currently has PTSD.  
Then the examiner should determine whether 
the corroborated in-service stressors were 
sufficient to produce PTSD, or aggravate a 
pre-existing PTSD beyond the natural 
course of this disorder.  In this regard, 
the examiner is instructed to consider 
only the stressors identified by the RO as 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses. If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the stressor(s) 
supporting the diagnosis.

If the Veteran does not currently suffer 
with PTSD, but is diagnosed with another 
acquired psychiatric disorder, the 
examiner must indicate whether it is at 
least as likely as not that any 
psychiatric disorder was either incurred 
in, or aggravated beyond its natural 
course by, the Veteran's active service.

A complete rationale must be given for any 
opinion expressed and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
Veteran's claims folder.  

4.  The Veteran's claims folder must be 
presented to an orthopedic medical expert 
to determine the etiology of any 
disability of the neck and/or upper back.  
The claims file must be furnished to the 
reviewer for review in connection with the 
requested medical opinion.  The Veteran 
himself need not be examined unless such 
examination is determined to be necessary 
by the reviewer to comply with the Board's 
remand.  After fully reviewing the medical 
history, the reviewer should identify any 
current disabilities of the appellant's 
neck and/or upper back.  Based on a review 
of the claims file and the examination 
findings, the reviewer should state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
disability of the neck/upper back is the 
result of, or is otherwise related to, an 
in-service disease or injury.  The 
reviewer should provide a complete 
rationale for all conclusions reached.  If 
the reviewer determines that the requested 
opinion cannot be provided without resort 
to mere speculation, s/he must discuss why 
such an opinion is not possible.

5.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, review the claims 
file to ensure full compliance with the 
Board's remand order.  Thereafter, 
adjudicate the Veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

